Citation Nr: 0709339	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  02-16 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for eustachian tube 
dysfunction, claimed as balance problem.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1951 to August 1955.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an April 2002 
rating decision of the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO).  This case was 
previously before the Board in July 2005 and September 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

Some procedural background is necessary to explain the 
reasons for this remand.  In September 2006, the Board issued 
a decision that denied a rating in excess of 10 percent for 
bilateral tinnitus and remanded the issue of service 
connection for eustachian tube dysfunction to the RO for 
issuance of a statement of the case (SOC) and a letter 
notifying the veteran of the Veterans Claims Assistance Act 
of 2000 (VCAA).  In September 2006, after the claims file was 
sent to the RO, it was recalled to the Board because the 
veteran's representative had filed a motion for 
reconsideration of the Board's decision on the issue of an 
increased rating for bilateral tinnitus.  The Board denied 
this motion in December 2006, and that matter is not before 
the Board.  The claims file was then forwarded to the 
undersigned for further action.  Significantly, the issue of 
service connection for eustachian tube dysfunction remains 
pending in appellate status.  A remand by the Board confers 
on the appellant, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  As it appears the RO has not yet complied with 
the September 2006 remand instructions, a further remand is 
necessary. 

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a SOC is furnished to the 
appellant.  In essence, the following sequence is required:  
There must be a decision by the RO, the claimant must express 
timely disagreement with the decision (by filing the NOD 
within one year of the date of mailing of notice of the RO 
decision), VA must respond by explaining the basis of the 
decision to the claimant (in the form of a SOC), and finally, 
the appellant, after receiving adequate notice of the basis 
of the decision, must complete the process by stating his 
argument in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203.

Here, the April 2002 rating decision denied service 
connection for eustachian tube dysfunction, claimed as 
balance problem, because the medical evidence did not show 
the disability was clinically diagnosed.  In a May 2002 
statement, the veteran alleged that his balance problem was 
incorrectly denied because not all of his service medical 
records were available and noted that "[m]y balance problem 
is severe enough that I cannot pass a simple roadside balance 
test by the police."  In written argument in August 2006, 
the veteran's representative argued that the May 2002 
statement by the veteran constituted a timely NOD with the 
April 2002 RO denial of service connection for eustachian 
tube dysfunction, and noted that a SOC had not been issued in 
this matter.  On review of the veteran's May 2002 statement 
in light of his representative's argument, the Board agreed 
that it may indeed be reasonably construed as a NOD with the 
April 2002 denial of service connection for eustachian tube 
dysfunction.  As the representative noted, there has not been 
a SOC issued in this matter.  Under Manlincon v. West, 12 
Vet. App. 238, 240 (1999), when this occurs the Board must 
remand the case and instruct the RO that the issue remains 
pending in appellate status (see 38 C.F.R. § 3.160(c)) and 
requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 19.26.  In this regard, it is noteworthy that this claim is 
not before the Board at this time, and will only be before 
the Board if the appellant files a timely substantive appeal 
after the SOC is issued.

Additionally, the VCAA applies to the instant claim (as it 
was pending when the VCAA was enacted).  As the claim was 
filed prior to enactment of the VCAA the veteran did not 
receive all VCAA mandated notice, including the notice 
addressed by the Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490-91 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

Accordingly, the case is REMANDED for the following:

1.  The RO should review the record and 
issue an appropriate letter to the 
veteran complying with all notice 
requirements set forth in the VCAA as 
they pertain to the instant claim of 
service connection for eustachian tube 
dysfunction, to include those regarding 
the rating of the disability and 
effective dates of awards as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 
(2006).  He should have ample opportunity 
to respond.  

2.  The RO should then issue an 
appropriate SOC in the matter of service 
connection for eustachian tube 
dysfunction.  The appellant must be 
advised of the time limit for filing a 
substantive appeal, and that, in order 
for the Board to have jurisdiction in 
this matter, he must submit a timely 
substantive appeal.  If he timely 
perfects an appeal, this matter should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).


